Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 22, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146573                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  MUSASHI AUTO PARTS OF MICHIGAN,                                                                        David F. Viviano,
  INC., d/b/a TECHNICAL AUTO PARTS, INC.,                                                                            Justices
               Plaintiff-Appellee,
  v                                                                SC: 146573
                                                                   COA: 305268
                                                                   Ct of Claims: 10-000013-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 13, 2012
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of NACG Leasing v Dep’t of Treasury (Docket No. 146234) is pending on appeal
  before this Court and that the decision in that case may resolve an issue raised in the
  present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decision in that case.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 22, 2013                        _________________________________________
           t0515                                                              Clerk